                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

L.I.S. Transport LLC,
                                                           Case No. 2:19-cv-57
       Plaintiff,
                                                           Judge Michael H. Watson
       V.

                                                           Magistrate Judge Vascura
Navistar, Inc.,

       Defendant.

                                           ORDER

        On March 28, 2019, Magistrate Judge Vascura issued a Report and
Recommendation ("R&R"), EOF No. 14, regarding Plaintiff's motion to remand, EOF No. 9.

Magistrate Judge Vascura recommended that the motion to remand be GRANTED. R&R 6,
EOF No. 14.

       Magistrate Judge Vascura notified the partiesof their right to file objections to the
R&R pursuant to 28 U.S.C. § 636(b)(1). Id. at 7. She also specifically advised the parties
that the failure to object to the R&R within fourteen days would result In a waiver of both the

right to de novo review by the District Judge and the right to appeai the decision of the

District Court adopting the R&R. Id. at 6-7.

       The deadline for filing such objections has passed, and no objections were filed.

Having received no objections, the R&R Is ADOPTED. Plaintiffs motion to remand, EOF

No. 9, Is GRANTED consistent with the R&R. This matter Is REMANDED to the Court of

Common Pleas for Licking County, Ohio.

       IT IS SO ORDERED.



                                            MfCHAEL H. WATSON, JUDGE
                                            UNITED STATES DISTRICT COURT
